       Case 2:19-cv-00720-GJF-CG Document 54 Filed 04/23/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

SILVIA CABRERA,

              Plaintiff,
v.                                                              CV No. 19-720 GJF/CG

CITY OF HOBBS, et al.,

              Defendants.

        ORDER GRANTING UNOPPOSED MOTION TO EXTEND DEADLINES

       THIS MATTER is before the Court on Plaintiff Silvia Cabrera’s Unopposed

Motion to Extend Select Case Management Deadlines (the “Motion”), (Doc. 53), filed

April 21, 2020. In her Motion, Plaintiff explains that due to national social distancing

guidelines and the New Mexico Governor’s stay-at-home order, the parties’ upcoming

depositions were vacated by agreement. (Doc. 53 at 2). Having reviewed the Motion,

and noting it is unopposed, the Court finds the Motion is well-taken and shall be

GRANTED.

       IT IS THEREFORE ORDERED:

          1. Plaintiff shall disclose her experts no later than May 21, 2020;
          2. Defendants shall disclose their experts no later than June 22, 2020;
          3. Discovery shall be completed by July 20, 2020;
          4. Discovery motions shall be filed by August 10, 2020; and
          5. Pretrial Motions shall be filed by August 19, 2020.

       All other deadlines provided in the Amended Order Setting Jury Trial, (Doc. 48),

shall remain unchanged.

       IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
